The appellee the Louisville  Nashville Railroad Company has a line of railroad running through the counties of Jackson, Harrison, and Hancock in this state, and *Page 310 
many thousand, if not several million, dollars worth of property in the state subject to execution, with numerous agents in the state subject to the process of the courts of the state.
This line of railroad runs east and west through this state along the Gulf Coast. Wayne county, where this action was brought, is some distance north of the Coast counties. Neither the Louisville  Nashville Railroad Company, nor any of the other appellees, except the Mobile  Ohio Railroad Company, has a line of railroad in Wayne county, nor do any of them do business in that county except the Mobile  Ohio Railroad Company. The latter alone has a line of railroad in Wayne county with agents subject to process. No original recovery is sought against any of the appellees except the Louisville  Nashville Railroad Company; the other railroads were made parties defendant as mere stakeholders — garnishees as this court has often held.
The venue of actions against railroad companies, whether domestic or foreign, operating in this state, is where such company has a line of railroad. Section 708. Code 1906, section 501, Hemingway's Code 1927. This statute deals specifically with the subject of venue of actions against railroad companies that have a line of road in this state, and as stated by its language applies to domestic as well as foreign corporations.
The majority opinion holds that the chancery court of Wayne county had jurisdiction by virtue of the clause next to the last of section 561, Code 1906, section 336, Hemingway's Code 1927, which provides as follows: "All cases not otherwise provided may be brought in the chancery court of any county where the defendant, or any necessary party defendant, may reside or be found."
A general statute as to venue is limited by another statute dealing specifically with the venue of certain actions therein named. Nugent v. Powell, 63 Miss. 99; Plummer-Lewis Co. v. Francher, 111 Miss. 656, 71 So. 907, *Page 311 
If it can be reasonably done, a statute should not be construed so as to endanger its constitutionality. My view is that the majority opinion does this.
In Power Company v. Saunders, 274 U.S. 490, 47 S. Ct. 678, 71 L. Ed. 1165, a citizen of Ohio brought an action in Saline county, Arkansas, for personal injuries sustained at Stuttgart, Arkansas, at which place the defendant maintained a warehouse and did a local business. The Arkansas statute required that suits against a domestic corporation be brought in the county in which such corporation had a place of business, or in which its chief officer resided, but permitted actions against foreign corporations to be brought in any county in the state. The court held that venue was a substantial right, and that this discrimination against foreign corporations in favor of domestic corporations as to venue was violative of the equality clause of the Fourteenth Amendment.
Under our statute, as construed by the majority opinion, a domestic railroad corporation must be sued in the county where it has a line of railroad, while a foreign railroad corporation in the state, with a line of road therein, can be sued in any county in the state where a garnishee defendant may be found.
Furthermore, under our attachment statutes, no attachment can be sued out against a domestic railroad corporation except upon condition that the plaintiff give bond to indemnify the defendant for any loss suffered by the latter because the attachment was wrongfully sued out. But that is not true of a foreign railroad corporation. No bond is required. The right of a defendant to require bond in such case appears to be rather a substantial right. And this discrimination is made regardless of the fact that the foreign corporation may be domesticated so far as actions against it are concerned, and although it may have ample property in the state subject to execution to satisfy any judgment that might be rendered in the cause. To illustrate this thought in a concrete way, *Page 312 
the C.  G. Railroad Company is a domestic corporation of this state. As a matter of common knowledge, and as revealed by various public records, it is doubtful whether it is solvent. The Louisville  Nashville Railroad Company has a line of railroad running across the entire south end of the state, and, as above stated, it has thousands, and perhaps millions, of dollars worth of property in the state subject to execution. It is one of the great railroad systems of the south, and is solvent, and has numerous agents in the state subject to the process of the courts. Under the majority holding, the Louisville  Nashville Railroad Company can be attached without bond, while there can be no attachment against the C.  G. Railroad Company unless bond is given.
The record in this case shows that the traffic balances garnished grew largely out of interstate commerce transactions. These traffic balances are held up without bond pending the litigation. There is some merit in the contention that the construction put upon the statutes involved by the majority opinion will unconstitutionally burden interstate commerce. Davis v. Farmers' Co-op. Equity Co., 262 U.S. 312, 43 S. Ct. 556, 67 L. Ed. 996, and A., T.  S.F.R. Co. v. Wells, 256 U.S. 101, 44 S. Ct. 469, 68 L. Ed. 928.